DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 2/10/2021.
Claims 1-14 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 2/10/2021; 3/24/2021; 8/6/2021; 9/15/2021. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 3, and 5: 
acquiring presentation information (…about a predetermined product or service) on a basis of the received store information in a case where the payment token stored in the storage unit matches the received payment token; and 
transmitting the acquired presentation information to the terminal.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps as drafted, are a business decision to acquire and transmit advertising (i.e. the presentation information about a predetermined product or service) when a payment token matches a stored payment token (e.g. at the time of a transaction) and thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer (i.e. An information processing method executed by a computer; and generic “terminal”, etc…) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea. There is no technical solution being recited here and there is no technical problem being solved.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case targeted advertising during or after a transaction – i.e. after matching payment tokens) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “An information processing method executed by a computer, the method comprising: acquiring a user identifier for specifying a user and a request for issuing a payment code for the user to make a payment at a store from a terminal of the user; storing the acquired user identifier and a payment token for generating the payment code in a storage unit in association with each other; transmitting the payment token to the terminal; receiving the payment token, store information for identifying the store, and payment information about a purchase of a product or service by the user at the store from a store terminal that has read the payment code displayed by the terminal on a basis of the payment token; making the payment on a basis of the user identifier associated with the payment token and the received payment information in a case where the payment token stored in the storage unit matches the received payment token …”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “receiving” nor “matching” payment tokens nor of acquiring/receiving user information such as user identifiers, etc… nor a new technique of creating a token nor of storage of such data. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by a computer and through use of a generic “terminal”) and “link” them to a field of use (i.e. targeted advertising/marketing during/after payment processing), or as insignificant extra-solution activity (passing data around in a generic computing environment). For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: “wherein the store information includes store identification information for identifying the store and business operator identification information for identifying the business operator operating the store, and the computer acquires the presentation information associated with the business operator identification information included in the received store information, in the acquiring the presentation information.” However, generic descriptions of data and its intended use are not significantly more than the already recited abstract idea.
 As another example, dependent claim 4 recites the following: “The information processing method according to claim 3, wherein the computer acquires the presentation information on a basis of a purchase amount of the product or service indicated by the payment information, in the acquiring the presentation information.” However, this is merely a description of a variable (i.e. purchase amount of the product or service) which may be considered when selecting advertising. However, the high-level idea of ad selection based on a variable such as purchase amount is part of the abstract idea itself. There is a complete lack of algorithm or method between presentation information acquisition and price – e.g. is there a threshold price before information is selected?, Does a change in price cause a change in information selected?, etc… Therefore this feature is not significantly more than the already identified abstract idea. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A finding similar to that for claim 4 is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as obvious over MacKinnon et al. (US 2013/0256403 A1; hereinafter, "MacKinnon") in view of Liberty (US 2014/0058834 A1; hereinafter, "Liberty").

Claims 1, 3, 5:
Pertaining to claims 1, 3, 5 exemplified in the limitations of claim 1, MacKinnon teaches the following:
An information processing method executed by a computer, the method comprising: 
acquiring a user identifier for specifying a user and a request for issuing a payment code for the user to make a payment at a store from a terminal of the user (MacKinnon, see at least Figs. 4A and 4C, and [0126]-[0133], e.g. “…the secure self-payment application prompts the consumer to verify his or her identity or ownership of the method through the entry of a unique identifier… At step 414 the self-payment app on the consumer's mobile device sends the payment request data using HTTPS to the retailer's web API…”); 
storing the acquired user identifier and a payment token for generating the payment code in a storage unit in association with each other (MacKinnon, see at least Figs. 4A, 4C and [0126]-[0133] e.g.: “…At step 404 the web API caches the purchase request sent by the consumer's mobile device. In this step the shopping cart data such as items, prices, quantities and final total is cached by the web API for use by the secure self-payment system….”; purchase request includes user’s identifier. ); 
transmitting the payment token to the terminal (MacKinnon, see at least [0133]-[0137] e.g.: “…At step 424 the token [payment token] is sent to the consumer's mobile device for storage…”); 
receiving the payment token, store information for identifying the store, and payment information about a purchase of a product or service by the user at the store from a store terminal that has read the payment code displayed by the terminal on a basis of the payment token (MacKinnon, see at least Fig. 13 e.g.: the merchant device scans [receiving] a ‘receipt’ 1304 (i.e. the receipt may include a QR code [payment code] which includes the token [payment token] as well as payment info and store info) and receiving information, which per [0137]-[0139] in view of [0295]-[0308], includes information identifying the store and information about purchased products and services with option to “approve” or deny the purchase. 

    PNG
    media_image1.png
    624
    1077
    media_image1.png
    Greyscale


e.g.: per at least [0295]-[0308]: “Once the retailer has utilized the verification app to capture the QR code on the consumer's device, the verification app operates at 1306 to send a query regarding the QR code to the service provider's web API …The retailer verification app displays portions of the purchase information that may assist the retailer with verification of the purchase, such as the items and the quantity purchased, along with the consumer's identification information. The confirmation screen 1308 provides the retailer with an "Approve" function 1312, …After capturing the QR coded receipt displayed on the consumers' mobile device and assuming a matching transaction is found by the web API in the service provider's network, the retailer's device then displays relevant purchase information as illustrated in FIG. 13…”); 
making the payment on a basis of the user identifier associated with the payment token and the received payment information in a case where the payment token stored in the storage unit matches the received payment token (MacKinnon, see at least [0023] and [0058] in view of [0139]-[0140] and [0274], teaching his “self payment app” provides a token to a retailer who has ultimate authority to approve a transaction, i.e. finalize a payment; e.g.: “…a check for a purchase corresponding to the token or displayed QR code is performed. Through the use of the retailer verification app [or] a POS system, the retailer captures the QR code that is displayed on the consumer's device. Once the retailer's device captures the QR code, it sends a request to the service provider web API to determine whether the QR code is valid. If the link embedded in the QR code points to a service provider database entry representing a valid purchase, the web API interprets the QR code as referring to a valid purchase receipt (i.e., having a "match")…”; where per [0187]: “…in the preferred embodiment the QR code contains embedded therein a token that can be used to verify the purchase of goods and services…” and per [0295]-[0308] e.g.: “…the step of verifying the validity of the unique code displayed on the consumer's mobile device comprises transmitting said unique code to the server; retrieving embedded information from said unique code; comparing the embedded information from said unique code to entries in a table containing valid purchase information; and indicating whether the embedded information in said unique code matches an entry in the table containing valid purchase information…” and “…Once the retailer has utilized the verification app to capture the QR code on the consumer's device, the verification app operates at 1306 to send a query regarding the QR code to the service provider's web API. The verification app sends a query to the service provider's web API to retrieve the purchase information corresponding to the QR code as presented by the consumer. …It is the matching of the QR code through the use of the service provider's web API and the corresponding display to the retailer device that is the confirming step that can give the retailer confidence that the in-aisle consumer payment transaction was successful and legitimate…”; again, see also at least [0134]-[0140]); 
Although MacKinnon teaches the above limitations including a payment token stored in the storage unit matches the received payment token and teaches, e.g. per [0101], that his app “may also allow the consumer to toggle certain settings [to receive] push notifications, opt-in advertising or other custom app behaviors…”, he may not explicitly teach the nuance of the below targeted advertising feature as recited below. However, regarding this feature, MacKinnon in view of Liberty teaches the following:
acquiring presentation information including information about a store different from the store, information about a business operator different from a business operator operating the store, or information about a predetermined product or service on a basis of the received store information in a case where the payment token stored in the storage unit matches the received payment token; and transmitting the acquired presentation information to the terminal (Liberty, see at least Figs. 4-6, [0044]-[0053] teaching e.g.: “…Before the receipt 410 is sent, however, the targeted offer generating module 415 in the financial transaction processing system 412 may append a targeted offer [presentation information] 411 to the receipt 410. The receipt may be an electronic receipt… For example, as shown in FIG. 5, the receipt may be an electronic receipt 503 which is transmitted to the mobile device 501 and displayed on the device's display 502. The electronic receipt includes related transaction information 504, as well as the targeted offer… The targeted offer 411 may be targeted to the user 405 based on the demographic information 403 sent with the transaction information 407… The offers may be further targeted based on the location where the financial transaction is taking place…etc…” and per [0065]-[0068], e.g.: “…For instance, a user may use an ATM at a mall or other location and receive a targeted offers for goods or services at nearby stores (e.g. stores in that mall or shopping area, or stores within a specified distance from the ATM's location. The offers may include coupons, vouchers or other discounts valid for goods or services provided by one or more businesses within a specified distance from the ATM's location… upon receiving the identification information, the computer system processing the payment identifies the user using the received identification information (820). It then processes the financial transaction initiated by the user using at least one stored value account associated with the user (830) (as indicated, for example, by a mobile wallet application running on the user's cell phone). The computer system may then provide a receipt for the transaction, where the receipt includes at least one targeted offer that is specifically selected for the user based on at least a portion of the user's identification information (840). As shown in FIG. 5, the receipt may be an electronic receipt 503 that includes the corresponding transaction information 504 and a targeted offer QR code 505. This electronic receipt may be provided via a mobile wallet or other application on the user's cell phone, tablet or other mobile computer system. The QR code 505 includes the discount or other offer embedded therein....”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (directed towards techniques whereby a targeted offer generating module 415 in a financial transaction processing system 412 selects targeting advertising based on transaction data, demographic data including a user identifier and store location, after payment processing of a purchased product and transmitting such targeted advertising to the consumer as part of an electronic receipt; e.g. as depicted per Fig. 5) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending electronic confirmation receipts to users via an app which also may allow the user to opt-in to push notifications and advertising) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon upon MacKinnon’s determination that a payment token stored in the storage unit matches the received payment token because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 2:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon teaches the following:
The information processing method according to claim 1, wherein the store information includes store identification information for identifying the store and business operator identification information for identifying the business operator operating the store (MacKinnon, see at least Figs. 4C, 5, 13, [0171]-[0180], [0295]-[0308], regarding “transaction data”, e.g. “Transaction details sent include customer, sales assoc. [business operator], items, store [store identification], etc…”), and the computer acquires the presentation information, associated with the business operator identification information included in the received store information, in the acquiring the presentation information (Examiner understands this feature to be redundant and non-functional descriptive material; nonetheless, see the rejection of the independent claims regarding the acquiring presentation information step).

Claim 4:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 3, wherein the computer acquires the presentation information on a basis of a purchase amount of the product or service indicated by the payment information, in the acquiring the presentation information (Liberty, again see at least Figs. 4-6 and [0038]-[0039] and [0055], e.g.: “…The database or other computer system determines which information is relevant based on any combination of the user's profile 360 information stored in the database 340, purchase transaction history 370 …, and returns that information to the user's mobile device 301. etc…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (selecting targeting advertising, based on purchase history and transmitting such targeted advertising to the consumer as part of an electronic receipt; e.g. as depicted per Fig. 5) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 6:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 5, wherein the storage unit stores the number of payments made by a user 5corresponding to the user identifier on a basis of the payment code, a total payment amount of the payment, or store information of a store where the payment is made in association with the user identifier, and the computer refers to the storage unit to acquire the presentation information on a basis of the number of payments, the total payment amount, or the store information 10which is associated with the user identifier, in the acquiring the presentation information. (Liberty, again see at least Figs. 4-6 and [0038]-[0042] e.g.: “…The QR code may also include other discounts or promotional items such as retailer or brand loyalty points or other in-store offers. The discounts are applied to the user's total substantially instantaneously” and per [0060]: “…the producer may be able to directly target or provide discounts to customers that are (immediately) interested in purchasing their products. These coupons may further provide loyalty points for purchasing a certain brand, or may provide discounts for other products also produced by the goods provider. Each of the received discounts and offers may be aggregated into a QR code 321 that is presentable by the customer 305 at a point of sale to redeem the coupon or price discount for the scanned items (740).”; see also [0065]-[0068])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (regarding storage of loyalty points aggregated into a QR code associated with the user which is sent to the user via an electronic receipt) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 5, wherein the computer acquires the presentation information on a basis of a purchase status of the product or service purchased by the user and another user different 15from the user, in the acquiring the presentation information (Liberty, again see at least Figs. 4-6 and [0038]-[0039] and [0055], e.g.: “…The database or other computer system determines which information is relevant based on any combination of the user's profile 360 information stored in the database 340, purchase transaction history 370 [purchase status of the product or service purchased by the user]  …, and returns that information to the user's mobile device 301. etc…”; see also at least [0059] discounts may be selected and provided based on “…certain demographics, or certain purchasing history, etc…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (selecting targeting advertising, based on purchase transaction history 370 [purchase status of the product or service purchased by the user]  and transmitting such targeted advertising to the consumer as part of an electronic receipt; e.g. as depicted per Fig. 5) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 9:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 1, wherein the computer refers to a database in which the store information for identifying the store, product identification information for identifying a product included in the payment information, or user information as information about the user is associated with each of a plurality of pieces of the presentation information to acquire the presentation information associated with the received store information or payment information or the user information specified on a basis of the user identifier associated with the payment token, in the acquiring the presentation information (Liberty, again see at least Figs. 4-6 and [0055], [0065]-[0068], teaching e.g.: “…The identification information may include the user's name, phone number, account number, PIN number or other identifiers. The identification may be received from a user, from a point of sale (e.g. in a store)… For instance, a user may use an ATM at a mall or other location and receive a targeted offers for goods or services at nearby stores (e.g. stores in that mall or shopping area, or stores within a specified distance from the ATM's location. The offers may include coupons, vouchers or other discounts valid for goods or services provided by one or more businesses within a specified distance from the ATM's location… upon receiving the identification information, the computer system processing the payment identifies the user using the received identification information (820). It then processes the financial transaction initiated by the user using at least one stored value account associated with the user (830) (as indicated, for example, by a mobile wallet application running on the user's cell phone). The computer system may then provide a receipt for the transaction, where the receipt includes at least one targeted offer that is specifically selected for the user based on at least a portion of the user's identification information (840). As shown in FIG. 5, the receipt may be an electronic receipt 503 that includes the corresponding transaction information 504 and a targeted offer QR code 505. This electronic receipt may be provided via a mobile wallet or other application on the user's cell phone, tablet or other mobile computer system. The QR code 505 includes the discount or other offer embedded therein....”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (selecting targeting advertising, based on user identifier and store location, after payment processing of a purchased product and transmitting such targeted advertising to the consumer as part of an electronic receipt; e.g. as depicted per Fig. 5) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 10:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 1, wherein the computer acquires advertisement information about a store where a code payment is possible as the presentation information, in the acquiring the presentation information (Liberty, again see at least Figs. 4-6, [0055], teaching: “…In some cases, if the financial transaction is initiated
within a specified store, the targeted offer may be valid for items sold by the specified store ( or group of stores, or stores owned by the same owner). The targeted offer may include a
voucher or coupon…”; and at least [0065]-[0068], teaching e.g.: “…The computer system may then provide a receipt for the transaction, where the receipt includes at least one targeted offer that is specifically selected for the user based on at least a portion of the user's identification information (840). As shown in FIG. 5, the receipt may be an electronic receipt 503 that includes the corresponding transaction information 504 and a targeted offer QR code 505. …The QR code 505 includes the discount or other offer embedded therein....”; applicant’s “code payment”, per his specification1, reads on MacKinnon and Liberty’s teachings regarding QR codes)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (selecting targeting advertising which may be provided in the form of a QR code and transmitting such targeted advertising to the consumer as part of an electronic receipt; e.g. as depicted per Fig. 5) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 11:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 1, wherein the computer acquires coupon information as the presentation information, in the acquiring the presentation information (Liberty, see at least [0055] e.g.: “…In some cases, if the financial transaction is initiated within a specified store, the targeted offer may be valid for items sold by the specified store ( or group of stores, or stores owned by the same owner). The targeted offer may include a voucher or coupon…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (selecting targeting advertising, which may be coupons and transmitting such via electronic receipts) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 12:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 1, wherein the computer acquires advertisement information about another store different from a store corresponding to the received store information as the presentation information on a basis of a position of the store corresponding to the received store information, in the acquiring the presentation information (Liberty, again see at least Figs. 4-6 and [0055], [0065]-[0068], teaching e.g.: “…The identification information may include the user's name, phone number, account number, PIN number or other identifiers. The identification may be received from a user, from a point of sale (e.g. in a store)… For instance, a user may use an ATM at a mall or other location and receive a targeted offers for goods or services at nearby stores (e.g. stores in that mall or shopping area, or stores within a specified distance from the ATM's location. The offers may include coupons, vouchers or other discounts valid for goods or services provided by one or more businesses within a specified distance from the ATM's location… upon receiving the identification information, the computer system processing the payment identifies the user using the received identification information (820). It then processes the financial transaction initiated by the user using at least one stored value account associated with the user (830) (as indicated, for example, by a mobile wallet application running on the user's cell phone). The computer system may then provide a receipt for the transaction, where the receipt includes at least one targeted offer that is specifically selected for the user based on at least a portion of the user's identification information (840). As shown in FIG. 5, the receipt may be an electronic receipt 503 that includes the corresponding transaction information 504 and a targeted offer QR code 505. This electronic receipt may be provided via a mobile wallet or other application on the user's cell phone, tablet or other mobile computer system. The QR code 505 includes the discount or other offer embedded therein....”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (selecting targeting advertising, based on user identifier and store location, after payment processing of a purchased product and transmitting such targeted advertising to the consumer as part of an electronic receipt; e.g. as depicted per Fig. 5) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 13:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 1, wherein the computer acquires advertisement information about a product designated in advance by the business operator operating the store where the user purchases the product or service as the presentation information, in the acquiring the presentation information (Liberty, see at least [0055], e.g.: “…In some cases, if the financial transaction is initiated within a specified store, the targeted offer may be valid for items sold by the specified store ( or group of stores, or stores owned by the same owner). The targeted offer may include a voucher or coupon that expires after a specified period of time, or is only valid on certain days or at certain times…”; see also at least ).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (selecting targeting advertising, which may be coupons and transmitting such via electronic receipts) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 14:
MacKinnon/Liberty teach the limitations upon which this claim depends. Furthermore, MacKinnon in view of Liberty teaches the following:
The information processing method according to claim 1, wherein the computer transmits payment completion notification information that makes a notification of completion of the payment to the terminal in association with the presentation information, in the transmitting the presentation information. (Liberty, again see at least Figs. 4-6 and [0065]-[0068], teaching e.g.: …As shown in FIG. 5, the receipt may be an electronic receipt 503 that includes the corresponding transaction information 504 and a targeted offer QR code 505. This electronic receipt may be provided via a mobile wallet or other application on the user's cell phone, tablet or other mobile computer system. The QR code 505 includes the discount or other offer embedded therein....”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Liberty (transmitting targeted advertising to the consumer as part of an electronic receipt; e.g. as depicted per Fig. 5) which is applicable to a known base device/method of MacKinnon (already directed towards a system/method of processing payments and sending confirmation receipts to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liberty to the device/method of MacKinnon because MacKinnon and Liberty are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claim 8 is rejected under 35 U.S.C. 103 as obvious over MacKinnon in view of Liberty and further in view of Maigret (US 2008/0109306 A1; hereinafter, "Maigret").

Claim 8:
Although MacKinnon/Liberty teach the limitations upon which this claim depends including various techniques for selecting targeted advertising content, they may not teach the particular below recited nuanced technique regarding acquisition of targeted advertising content [presentation information]. However, MacKinnon/Liberty in view of Maigret teaches the following:
The information processing method according to claim 7, wherein the computer refers to user information in which the user identifier is associated with attribute information indicating an attribute of a user corresponding to the 20user identifier to specify another user who has an attribute similar to the attribute of the user corresponding to the received user identifier, in the acquiring the presentation information (Maigret, see at least [0018] teaching, e.g.: using “…collaborative filtering algorithm to select advertisements for dynamic insertion in real time into media segments as they travel through a series of communications and/or transactions.”; see also at least 0076]; applicant’s computer functionality of “refer[ing] to user information in which the user identifier is associated with attribute information indicating an attribute of a user corresponding to the 20user identifier to specify another user who has an attribute similar to the attribute of the user corresponding to the received user identifier” reads on the common technique known as “collaborative filtering” which is taught by Maigret as being useful when selecting advertising for dynamic insertion in real-time into media segments [e.g. transaction receipts], as they travel through a series of transactions.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Maigret which is applicable to a known base device/method of MacKinnon/Liberty to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Maigret to the device/method of MacKinnon/Liberty because MacKinnon/Liberty and Maigret are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification at [0003]: “A code payment using a two-dimensional barcode such as a QR code (registered
        trademark) has become widespread (for example, Japanese Patent No. 6528160, Japanese Patent No. 6473539, and Japanese Patent No. 6542455). The two-dimensional barcode displayed by a store is read by a user terminal or the two-dimensional barcode displayed by the user terminal is read by the store to perform the code payment.”